FRICK, J.
(dissenting).
I regret that, after most careful reflection and consideration, I am unable to concur in either the reasoning of my associate Mr. Justice WEBER, or the conclusions reached by him upon the question of the right to confiscate or forfeit the automobile in which the intoxicating liquors in question in this proceeding were found and seized, and upon the question that the proceedings in question must be more liberally construed because they partake of the nature of civil proceedings, as hereinafter explained.
In view of the importance of the question, and in view that in my judgment some of the most elementary and important rules of interpretation, as well as some of the controlling provisions of the Prohibition Act, have either been disregarded or misapplied by my Associate in construing the act, I feel constrained to set forth my views, as briefly as may be under *78the circumstances, why I cannot yield assent to the conclusions reached. For me to merely express a general dissent would, in my judgment, amount to a disregard of duty.
In order to afford the reader a better understanding of the real differences between myself and my Associate, it becomes necessary for me to refer to the various provisions of the act much more fully than he has seen fit to do. Indeed, from the very meager outline, of the provisions of the act in the opinion of Mr. Justice WEBER I cannot conceive how any reader of the opinion can well arrive at any satisfactory conclusion with respect to whether the construction he has given the act is or is not the correct one.
While the act is of great length, covering twenty pages of the 1917 Laws, and for that reason it is utterly impractical to set it forth at length in an opinion, yet, in my judgment, it contains 'certain controlling provisions which must be constantly kept in mind if a correct interpretation is to be obtained. Those provisions should, and can, be stated in an opinion. For the purpose, therefore, of giving the reader an opportunity to pass upon the controlling provisions of the act, I shall herein set forth as many of them as I deem necessary to a full understanding of them. In doing so I shall refer to the original act, which constitutes chapter 2 of the Laws of Utah 1917. While I shall refer to the original sections of that chapter, I shall, however, also, in parenthesis, give the corresponding numbers of the sections of the act as they now exist in Comp. Laws Utah 1917.
Mr. Justice WEBER has given section 1 (3341) of the act in full, to which I shall refer later. Section 2 (3342) consists of definitions merely. Section 3 (3343) is. copied in full in the opinion of Mr. Justice WEBER. Section 4 (3344) relates to the enforcement .of the act, and section 5 (3345), among other things, provides that a “violation of any of the provisions” of the act, if not otherwise provided, shall be punished by the imposition of “a fine of not less than fifty dollars nor more than two hundred and ninety-nine dollars, or by imprisonment in the county jail for not less than thirty days nor more than six months, or both such fine and im*79prisonment. ’ ’ It is, however, also provided that a second offense against any of the provisions of the act, except becoming intoxicated and drinking intoxicating liquors in a public place, etc., constitutes a felony, and subjects the offender to. imprisonment “in the state prison at hard labor for not less than three months nor more than two years.” Section 6 (3346), section 7 (3347), section 8 (3348), and section 9 (3349), while containing some matters indicating the purpose of the act, yet the provisions therein contained have no material bearing upon the real questions involved here, and hence those provisions need no further consideration. Section 10 (3350), so far as material here, provides:
"All premises, buildings, vehicles, boats, and all other places where intoxicating liquors are manufactured, sold, bartered, kept, stored, or given away, or used in violation of law, or where persons are permitted to resort for the drinking of intoxicating liquors as a beverage, or where intoxicating liquors are kept for use, sale, barter, or delivery, in violation of law, * * * are hereby declared to be common nuisances.”
“Common nuisances” may be enjoined and abated by actions in equity and the property disposed of or sold as provided in section 11 (3351). Section 12 (3352) makes all leases void in case the premises are used contrary to the provisions of the act, and section 13 (3353) makes the owner of the premises guilty if he knowingly permits them to be used contrary to'the provisions of the act.
Coming now to the more important sections of the Net, I must set them forth more in detail.
Section 14 (3354), among other things, provides:
“If any district, county, city, or town attorney or any peace officer or any other person has prohable cause to believe that liquors are possessed, manufactured, sold, bartered, given away, or otherwise furnished in violation of this title, or are kept for the purpose of selling, bartering, or giving away or otherwise furnishing in violation of law, it shall be the duty of any such” officer or person to file with the judge of the district court or justice of the peace written information of the facts, and the informant aforesaid “shall describe as particularly as may be the place, and the names of the persons, if known, participating in such unlawful act.”
It is further provided that a warrant shall issue which *80shall command the officer to search the place or places described in the warrant, and if he finds—
“Liquors in unlawful possession or use, to arrest persons found therein in such place and bring them before said court; and to seize the said liquors with the vessels containing them and all implements, furniture, and fixtures used, or Icept for such illegal acts, and keep the same securely until final action be had thereon.”
That section further provides that, if no person is found in possession of the place searched, the officer shall, nevertheless, seize and “shall securely keep all liquor and other things so seized,” etc.
Section 15 (3355), among other things, provides:
“When any liquor, vessels, property, or other things, shall have been seized by virtue of any such warrant, the same shall not be discharged or returned to any person claiming the same by reason of any alleged insufficiency of description in the warrant, of the liquor, property,- or place,” etc.
It is, however, provided that any claimant shall have the right—
“To be heard on the merits of the case; and final judgment of conviction in such proceedings shall in all cases be a bar to all suits for the recovery of any liquors or ,other things seized,, or of the value of same, or for damages alleged to arise by reason of the seizing and detention thereof.”
Section 16 (3356) merely provides that the payment of internal revenue to the United States shall be prima facie evidence of certain facts.
Section 17 (3357) is another very long section, which, among other things, provides that, in case any warrant is issued by a justice of the peace which shall be returned showing “that liquors, vessels, or other things used for purposes of selling, or otherwise disposing of such liquors contrary to law,” were found, the jurisdiction of the justice of the peace shall cease, and he shall forthwith “certify the record and all files to the district court of the county in which said premises are situated,” and said district court is then required to proceed to final judgment. When the papers are filed in the district court the clerk thereof, “shall fix a time for hearing said matter,” and shall cause a notice “to be left at the place *81where said liquors were seized/' and if a person is described in said warrant notice must be left at his “last known and usual place of residence. ’ ’ All persons claiming any interest in the things seized may, after such notice, appear “and show cause, if any they have, why said liquors, together with the vessels in which the same are contained, and other property should not be forfeited.” The section further provides: “Whether any person shall so appear or not, said court shall, at the time fixed, proceed to the trial of the case, and the county or district attorney shall appear before said court and prosecute said information, and show cause why said liquors, vessels, or other property should be adjudged forfeited. ’ ’ It is then further provided that “the trial of such case may be the same substantially as in the eases of criminal prosecutions before such courts.” It is further provided that if any person shall appear and shall make written claim that “said liquors, vessels, or other property, or any part thereof, claimed by him, were not owned or kept with intent to be used in violation of the law, suc'h party defendant may demand a jury to try the issue,” and if the issue is found against him “the said court shall render judgment that said liquors, vessels, or other property, or any part thereof, be forfeited.” It is then provided that any person appearing may appeal from the judgment.
Section 18 (3358) provides: “Whenever it shall be finally decided that the liquors, vessels or other property seized as aforesaid are forfeited,” the.court shall issue a written order directing the officer “forthwith publicly to destroy said liquors, vessels, or other property; provided, however; that if some of such property except liquors, can be used for lawful purposes,” such property may be sold and the proceeds paid into the county treasury. If it is finally decided that the “liquors or other property so seized are not liable to forfeiture,” the same shall be restored to the claimant, etc.
Section 19 (3359) being the one under which the automobile involved in this case was taken, I give it in full:
“When a violation oí any provisions of this title shall occur in the presence of any sheriff, constable, marshal, police officer, or *82other officer having power to serve criminal process, it shall he the duty of such officer, without warrant, to arrest the offender and seize the intoxicating liquors, vessels, and other property so unlawfully used, and to take such offender or offenders immediately before the court or judge having jurisdiction in the premises, and there make complaint under oath, charging the offense so committed; and he shall make return, setting forth a particular description of the liquors, vessels, and other property seized, and of the place where the same were seized; whereupon the court or judge shall issue a warrant commanding and directing the officer to hold safely the property so seized in his possession until discharged by due process of law; and such property shall be held in like manner as if the seizure had been made under a warrant therefor.
“If any peace officer shall have probable cause to believe any person has on or about his person in any kind of receptacle, or in any vehicle under his control, liquors in any quantity, in violation of any of the provisions of this title, such peace officer shall have authority to examine such vehicle and receptacle and the contents thereof, and the finding of any liquors in the possession of such person, or under his control, not bearing a permit of a justice of the peace or a tag or label of the Attorney General, shall be prima facie evidence that such liquors were kept for an unlawful purpose, and such person shall be forthwith arrested by such officer.”
Tbe italics in tbe foregoing quotations are all mine, and are used merely to direct tbe reader’s attention to wbat, in my judgment, are some of the controlling provisions of the act.
Tbe other twenty-three sections of the act, while important in many respects, nevertheless have no bearing upon the real question here involved, namely, the power of a court to forfeit automobiles and other instrumentalities used as a means in transportingi liquors contrary to the provisions of the act.
In view of the foregoing, I unhesitatingly assert that if the courts of this state have the power to confiscate or forfeit au-tofnobiles or any other property which may be used as a means of transporting or carrying intoxicating liquors within this state contrary to the provisions of the act, such power must be implied from what is said in those portions of the act which I have quoted from in this opinion. Certainly no one will, nor, in my judgment, could, consistently contend that *83such a power is expressly conferred in the act. In view of that fact it becomes necessary to carefully examine the language used in the act, and from what is there said determine, if possible, the intention of the Legislature.
In order to arrive at such intention I shall invoke the simplest canon or rule of interpretation first. This rule or canon merely requires that the language used be applied and limited to the subject-matter under consideration by the lawmakers, and, unless technical terms are used, give the words employed their usual and ordinary meaning, and, if possible, give each sentence, phrase, or word used due consideration and effect. In this connection it is important to keep in mind that vehicles were clearly in the minds of the legislators in passing the act. That fact is clearly and conclusively established by referring to sections 10 (3350) and 19 (3359) of the act. In the section first referred to the term “vehicle” is, however, clearly used as designating a place and nothing else. It is therefore -impossible, under any rule of construction, to associate the term “vehicle,” as used in that section, with'the idea of its use as an instrument or means of transportation. We may therefore lay section 10 out of consideration. The word “vehicle” is next used in section 19 (3359), and it is there used in connection with the right of the officer to “examine” it for the purpose of determining whether there is any intoxicating liquor in such vehicle. There is absolutely no mentioh or reference, either directly or indirectly, to any vehicle in any other part of the act or in connection with any use or purpose except such as I have just mentioned. Nor was it necessary to speak of or mention vehicles in the other portions of the act for the simple reason that the subject-matter of those sections (which is made manifest from the excerpts I have quoted) is the unlawful manufacture, possession, sale, giving away, or other disposition of intoxicating liquors. The property, therefore, that is spoken of in those sections, as is clearly indicated by the -language used therein, was the property used in connection with the illegal manufacture, possession, sale, giving away, or other disposition of intoxicating liquors, The word “disposition,” as *84bere used, certainly, cannot refer to transportation. No one, I think, can or will so contend. There is not a word in any of those sections which refers to property of any kind or character that may be declared forfeited except such as is used in connection with the unlawful purposes I have just mentioned. This fact is clearly established by the language that is used'in the act authorizing the seizure and forfeiture of certain property. The language there used in those sections, in and of itself, refutes the contention that automobiles and all other instrumentalities that may be used as a means of transporting or carrying intoxicating liquors contrary to the provisions of the act are subject to confiscation or forfeiture.
What, then, is the property that the act expressly authorizes to be seized? The officer is directed to seize only “the said liquors with the vessels containing them and all the implements, furniture and fixtures used or kept for such illegal acts.” There is thus an express limitation respecting the character of property that may be seized, which is liquors, the vessels containing them, and all implements, furniture, and fixtures kept and used for such illegal acts. What are the illegal acts referred to? They are “that liquors are possessed, manufactured, sold, bartered, given away, or otherwise furnished in violation of this act, or are kept for the purpose of selling, bartering, or giving away or otherwise furnishing in violation of law. ’ ’ Those are the acts referred to, and the things named are the things that may be seized. What is said respecting the court’s power to declare a forfeiture is absolutely limited to the things I have enumerated and can refer to nothing else. It is manifest that whatever terms may be used in the act in referring to^ the sale or forfeiture of the property seized must be limited strictly to the property authorized to be seized. What is there in the act, therefore, which authorizes the confiscation or forfeiture of automobiles or any other instrumentality that may be used merely as a means of transportation ? I unhesitatingly assert that there is absolutely nothing.
But, as I understand Mr. Justice WEBER, he specially relies on section 19 (3359) as authorizing the seizure and for*85feiture of automobiles and all other instrumentalities used as a means of transportation. Again, I most respectfully submit that there is nothing in that section which, under any rule or canon of construction, justifies such conclusion. That section, at most, authorizes, the officer to “seize the intoxicating liquors, vessels and other property so unlawfully used,” etc. That section, however, also authorizes such officer, in case he has probable cause to believe that any person has “in any kind of receptacle or in any vehicle under his control, liquors in any quantity, in violation of any of the provisions of this act, such peace officer shall have authority to examine such vehicle and receptacle and the contents thereof,” and if he finds any liquor without a permit from a justice of the peace, or having the tag or label of the Attorney General, the possession constitutes prima facie evidence that the liquors so found are “kept for an unlawful purpose, and stich person shall he forthwith arrested by such officer.” Now, what is there in that section which authorizes the seizure, much less the confiscation or forfeiture, of the vehicle mentioned therein, whether it be a wagon, a carriage, an automobile, or what not? Here the term “vehicle” is thus expressly used, but in connection therewith the act expressly limits the right of the officer to “examine said vehicle” for the sole purpose ot ascertaining whether any intoxicating liquors, are contained therein. If he finds such liquors, the act expressly directs what he shall do. There is therefore nothing, either in section 19 (3359) or in any other section of the act, which confers power or authority to seize and confiscate any vehicle or automobile. A careful examination of all the' provisions of the act, therefore, irresistibly leads to the conclusion that the confiscation of automobiles is not authorized.
If, in addition to the foregoing, some of the most elementary, yet important, rules of interpretation and construction are applied, the same result follows. I now refer to the general rule that when the enumeration of a special class of subjects or things is followed by a general clause in which subjects are enumerated which are not enumerated in the special class, the subjects or things that are enumerated in *86the general clause must be limited to such subjects or things as partake of the same nature as those which are enumerated in the special class. This doctrine is commonly known as the doctrine of ejusdem generis. The doctrine is frequently applied, and, under circumstances like those in this case, I may say has universally been applied. The following are a few.ot the numerous well-considered eases which might be cited where the doctrine has been illustrated and applied, and the exceptions stated, to which I shall refer again- later: City of St. Louis v. Laughlin, 49 Mo. 559; State v. South, 136 Mo. 673, 38 S. W. 716; Transportation Co. v. Tobin, 19 App. D. C. 469; Ambler v. Whipple, 139 Ill. 311, 28 N. E. 841, 32 Am. St. Rep. 202; Phillips v. Christian County, 87 Ill. App. 481; State v. Walsh, 43 Minn. 444, 45 N. W. 721; Ex parte Williams, 7 Cal. Unrep. 301, 87 Pac. 565; People v. Edelstein, 91 App. Div. 447, 86 N. Y. Supp. 861; Alabama v. Montague, 117 U. S. 602, 6 Sup. Ct. 911, 29 L. Ed. 1000; Renick v. Boyd, 99 Pa. 555, 44 Am. Rep. 124; State v. Schuchmann, 133 Mo. 111, 112, 33 S. W. 35, 34 S. W. 842; State v. Jackson, 168 Ind. 384-389, 81 N. E. 62; American, etc., Co. v. Virginia, etc., Co., 91 Va. 272, 21 S. E. 466.
In Phillips v. Christian County, supra, the rule is stated in the following words:
“It is a familiar rule in the construction of statutes that the enumeration of a special class of subjects, followed hy a general clause intended to embrace subjects not enumerated, the general clause will be construed to include only subjects that partake of the same nature as those already mentioned.”'
In -connection with the rule just stated there is another which is that in case any number of subjects are enumerated, which enumeration is followed by a general statement, such as “other property” or “other thiugs,” etc., the property or things contained in the general statement cannot be of a class superior to those stated in the special enumeration. The rule is well stated in Ambler v. Whipple, 139 Ill. at page 317, 28 N. E. at page 842, 32 Am. St. Rep. at page 206, as follows:
“It is also a general rule of statutory construction that general words, following an enumeration of particular cases, apply to cases of the same-kind and description; and [such enumerated] *87things inferior shall not, by general words, be construed so as to extend to and embrace those which are superior.”
It is also illustrated in People v. Edelstein, supra, in tbe following words:
“The sanitary code of the city of New York (section 195) providing that no person owning a stable or other premises shall keep therein any dog, ‘or other animal’ which shall, by noise, disturb any person in the vicinity, does not apply to horses kept in stables, but only to dogs and other animals of the same kind.”
Tbe only exception to the.rule is that if all tbe inferior subjects are enumerated, and such enumeration is followed by a general statement referring to other things, or other property, then, in order to give the general statement force and effect, the other things or other property may be of a class superior to those specially enumerated. If such were not the case the other things or other property mentioned would be entirely excluded from consideration, which would result in violating another cardinal rule of construction, namely, that all that is said in a statute must, if possible, be given force and effect. This latter rule has no application in this case, because when “other things” or “other property” are mentioned in the act they always refer to property used in connection with the possession, manufacture, sale, etc., of intoxicating liquors, as I have already pointed out. See, also, Black, Interp. Laws (2d Ed.) 207.
In any view, therefore, there is no escape from the conclu-' sion that, in using the terms “other property” or “other things,” the legislators did not and could not have intended to include automobiles, wagons, carriages, cars, and other instrumentalities used as a means of transportation, all of which instrumentalities must be included if automobiles shall be.
But there is another cogent reason why automobiles may not be included in the terms used in the act. As I have pointed out, the act provides for drastic penalties for the violation of any of its provisions. The transportation or carriage of intoxicating liquors is prohibited by the act, and in case its provisions are violated in that regard the penalty for the first offense is a fine of not less than $50 nor more than *88$299, while a second offense subjects the offender to imprisonment at hard labor in the state prison. The penalties for unlawfully transporting intoxicating liquors are therefore precisely the same as for any other offense under the act, except the offense of drinking intoxicating liquors or becoming intoxicated, for which offenses the lesser penalties only are permitted. It was not necessary, therefore, to impose forfeiture upon the ground that the act of transporting liquors would go unpunished or insufficiently punished. The punishment in that regard is drastic, and neither the prosecuting officers nor the courts are given any discretion, and in case any violation of the act is committed prosecution must follow, and if the evidence justifies it, and it is a second offense, the offender must be sentenced to a term in the state prison.
Mr. Justice WEBER, however, insists that the act in question in terms provides that its provisions shall be liberally construed, and that the purpose of the act is to make this state what he is pleased to term “bone dry.” He also refers to Comp. Laws 1917, section 5839, which provides that the Revised Statutes shall be the law of this state upon the subjects covered by them, and their provisions shall be liberally construed, etc. He also insists that the act must be construed as though it read that all ! ‘ other property so unlawfully used in the illegal transportation of such intoxicating liquors” shall be forfeited. Let it be remembered that all laws of this state must be liberally construed and so as to effectuate their purposes. That has always been the rule and policy of this court. The Prohibition Act is therefore no exception to the general rule. Liberal construction, however, to carry into effect the provisions and penalties as they are expressed in the law, is one thing, while “liberal construction” by which terms and conditions are read into a law is quite another thing. To construe the provisions of the law liberally, so as to effectuate its purposes, is not only legitimate, but is wholesome and commendable. To read terms and conditions into law is, however, not construction, but amounts to legislation, and, when attempted by the courts constitutes usurpation pure and simple. To do the latter, while always objection*89able, becomes doubly so in enforcing penalties, confiscation, and forfeitures. Under the American system of jurisprudence no penalties, confiscation, or forfeitures can be imposed except sucb as are clearly expressed in the statute itself. The court may not, under the guise of “liberal construction,” impose penalties not expressly provided for in the statute. To do that is quite as pernicious as to enforce them by ex post facto law. Ex post facto construction differs but little from ex post facto legislation. Indeed, ex post facto construction is far more objectionable, because, in addition to that vice it also constitutes usurpation by the courts. Let it not be assumed that because it is desirable to prevent the traffic in intoxicating liquors in this state, and to thus make the state “bone dry,” and that such a result can better or only be effectively attained by confiscating or forfeiting the in-strumentalities used in transporting or carrying liquors, that such a result, however laudable or desirable, justifies this court to read something into the Prohibition Act, or any other act, which is not found therein. Neither does the fact that the members of this court may think that the Legislature intended to accomplish such a result justify this court in supplying any penalty that may be omitted from the act. All persons have a right to know in advance precisely what the penalties are in case any law is, or any of its provisions are, violated. They can only know that, if the penalties are clearly expressed in the law itself. In that regard courts have no power to go beyond the penalties expressed in the law for the violation of any of its provisions. If there is one principle that the courts of England and of this country have adhered to with more tenacity than any other, it is the one that no penalties can be imposed as a punishment for any prohibited act except such as are expressed in the law itself. I shall only refer to a few of the scores of cases that could be cited on this most important subject. Among the very large number of well-considered cases which illustrate and fully support the foregoing statements, I refer to the following: St. Louis, etc., Co. v. United States, 110 C. C. A. 63, 188 Fed. 191; People v. Cohen, 94 Misc. Rep. 355, 157 N. Y. Supp. 591; United *90States v. Weitzel, 246 U. S. 533, 38 Sup. Ct. 381, 62 L. Ed. 872; Pennsylvania Ry. Co. v. Fucello, 91 N. J. Law, 476, 103 Atl. 988; U. S. Assurance Ass’n v. Frederick, 130 Ark. 12, 195 S. W. 691; St. Louis, etc., Ry. Co. v. State, 125 Ark. 40, 187 S. W. 1064; State v. Palanque, 133 La. 36, 62 South. 224; Kitts v. Kitts, 136 Tenn. 314, 189 S. W. 375.
It must be remembered, as I have heretofore pointed out, that the provisions of the act are highly penal, and that the penalties, other than confiscation or forfeitures are quite drastic. In referring to the question now under consideration, the court in St. Louis Ry. Co. v. United States, supra, said:
“A penal statute which creates and denounces a new offense, and the act under consideration is such a statute, should be strictly construed. A man ought not to be punished unless he falls plainly within the class of persons specified as punishable by such a law. The definition of offenses and, the classification of offenders are legislative and not judicial functions,’’ etc. (Italics mine.)
In People v. Cohen, supra, the Supreme Court of New York, in commenting upon a statute which, like the one in question, imposes penalties for the violation of its provisions, observed:
“In giving a construction to this section, we must bear in mind the statute makes penal the doing of something not before forbidden by law. While the language employed should be given a reasonable construction for the purpose of carrying into effect the purpose of the Legislature in framing the statute, it cannot he enlarged so as to malee penal what is not plainly written in the statute itself. Words employed in such a statute should be given that [their] ordinary and usual meaning, and should not be so construed as to make out a crime by implication.” (Italics the writer’s.)
This states the law as it is enforced by all the courts of this country. If, for instance, a trial court should undertake to impose a penalty of $300 where the statute permits only $299, this court would, on ¡appeal, reverse the judgment as being excessive and unauthorized. Here, however, automobiles that may be worth several thousand dollars are permitted to be confiscated upon the bare statement that they come within the designation of “other property” or “other things.”
*91While it is true that the district court based its power to forfeit the automobile in question upon the word “implement” as found in the statute, holding that the automobile constituted an implement yet, as I understand Mr. Justice WEBER, he does not base the court’s authority upon that ground, but upon the ground that automobiles are comprehended within the phrase “other property” or “other things.” Mr. Justice WEBER, therefore, does not' agree with the district court in respect of the basis of authority to declare a forfeiture of automobiles. I am not surprised, however, that Mr. Justice WEBER was not impressed with the district court’s basis of authority, since it is too clear for argument that the word “implement” as used in the act refers to property which is used for purposes other than transportation.
Neither does Mr. Justice WEBER agree with the dissenting member of the Supreme Court of Oklahoma in the case of One Cadillac Automobile v. State (Okl.) 172 Pac. 62. The dissenter there found the basis of authority to forfeit in the term “appurtenance” used in the statute. These differences between the several distinguished jurists most strikingly illustrate the wisdom of the rule of construction which has prevailed in all English speaking courts for centuries, that only such penalties as are clearly expressed in a statute should be enforced by the courts.
Before leaving the subject, however, I' desire to. quote a little further from the cases cited above.
In United States v. Weitzel, supra, the Supreme Court of the United States, in concluding the opinion, says:
“Statutes creating and defining crimes are not to be extended by intendment because the court thinks the Legislature should have made them more comprehensive.” Citing cases.
I most respectfully, yet earnestly, insist that the vice of reading something into a penal statute because in his judgment the Legislature should have included it, is just what Mr. Justice WEBER is following in his opinion under the guise of what' he is pleased to call “liberal construction.”
The case of Pennsylvania Ry. Co. v. Fucello, supra, is pre*92cisely like the case last cited. In U. S. Assurance Ass’n v. Frederick, supra, the rule is stated thus:
“Statutes providing penalties are strictly construed, and the penalty is not charged in any case unless there is express statutory authorization.”
A moment’s reflection should suffice to convince any one that this is the only safe course to' follow as a guide in construing and enforcing penal statutes, and especially in confiscating or forfeiting an offender’s property in addition to the imposition of a fine or imprisonment, or both, as provided for in the statute.
To the same effect is St. Louis, etc., Ry. Co. v. State, supra.
In State v. Palanque, supra, the rule is stated in the first headnote thus:
‘.‘The courts will not apply a penal statute < to a case, not within the obvious meaning of the language employed, even though it be within the mischief to be remedied. What the Legislature, through inadvertence or otherwise, omits from such a statute, the courts cannot supply; their duty being to interpret, not to amend, the law.”
Kitts v. Kitts, supra, is to the same effect.
In State v. Le Blanc, 115 Me. 142, 98 Atl. 119, it is said:
“A criminal offense cannot be created by inference or implication, nor can the effect of a penal statute be extended beyond the plain meaning of the language used.”
In Marter v. Repp, 80 N. J. Law, 530, 77 Atl. 1030, a penal statute is defined thus:
“A ‘penal statute’ is one which enforces a forfeiture or penalty for transgressing its provisions or doing a thing prohibited. ‘Penal’ is a much broader term than ‘criminal,’ and includes many statutory enforcements of police regulations the violations of which are in no sense crimes.”
As a matter of course, all the acts for which penalties provided for in the act here in question, including forfeitures, are imposed constitute crimes under our statute. Indeed, a repetition of any prohibited act, except as hereinbefore stated, constitutes a felony. In view therefore, that there can be no forfeiture except in connection with the commission of a crime, the provisions of the act in question, within the defini*93tion of tbe Supreme Court of New Jersey, necessarily are both penal and criminal.
In U. S. Fidelity & G. Co. v. Marks, 37 Nev. 306, 142 Pac. 524, it is said:
“Penalties or forfeitures in addition to those stated in the statute should not he implied or imposed hy the court.”
Manifestly that is both good law and good sense.
See, also, People v. Doyle, 13 Cal. App. 611, 110 Pac. 458; Price v. Board of Com’rs, 22 Colo. App. 315, 124 Pac. 353; Symmes v. Sierra Nevada M. Co., 171 Cal. 427, 153 Pac. 710.
Recurring now to the proposition that it is just as objectionable to impose penalties by ex post facto construction as it is to do so by ex post facto laws, the Circuit Court of Appeals of the Eighth Circuit, in Martin v. United States, 168 Fed. 198, 93 C. C. A. 484, states the law thus:
“A penal statute which creates and prescribes punishment for an offense committed by a specific class must be strictly construed. One who was not, beyond reasonable doubt, within the class by the express terms of the statute, may not be brought within it after the event by interpretation. Ex post facto law by judicial construction is' as pernicious as ex post facto legislation.”
In the foregoing case the judgment entered in the lower court, which is reported in 7 Ind. T. 451, 104 S. W. 678, is reversed.
I refrain from citing further cases. In case, however, the reader desires to pursue the subject further, he will find numerous cases in which the doctrine stated in the foregoing quotations is illustrated and applied by reference to the subject “Statutes” in volume 44 Cent. Dig. sections 322-323, and to the same subject in Dec. Dig. (Key-No.) section 241.
Lest I may be misunderstood, I desire to again state that I do not contend that the old rule of strict construction of criminal and penal statutes applies in this state, nor do I refer to the foregoing cases for that purpose. The act in question should receive a fair, a reasonable, and a liberal construction so as to effectuate its purpose. What I most earnestly contend for, however, is that this court cannot, by construction or implication, extend the penalties nor the forfeitures to persons or property not expressly mentioned in *94the act. To do that is to impose penalties in excess of those mentioned in the statute, which all the courts/ hold cannot legally be done, regardless of the doctrine of liberal construction.
It is, however, insisted by Mr.' Justice "WEBER that the proceedings in question are civil and not criminal, and for that reason a different or more liberal rule in declaring forfeitures applies. In making that statement I respectfully submit that he has fallen into the same error as he has in assuming that, because the act provides for liberal construction, therefore the ordinary rules of law in imposing penalties do not apply. The act, however, in terms, provides what the nature of the proceedings shall be. It provides: ‘ ‘ The proceedings in the trial of such case may be the same substantially as in the ease of criminal prosecutions before such [district] courts.” The proceedings referred to are the proceedings in which forfeitures may be declared, and it is too manifest for argument that they can refer to no others. It certainly will not be contended that a person may be convicted and sentenced to the state prison for a felony in a civil proceeding; hence the proceedings referred to in the statute refer to the proceedings relating to the forfeiture of property and not to the conviction of the offender. The proceeding to forfeit is one in rem. In applying the rules of construction for which 1 contend, however, it is utterly immaterial whether the forfeiture proceedings are deemed civil or criminal, since the contention that a different rule of construction and procedure applies whether the proceeding be civil or criminal is thoroughly exploited by the Supreme Court of the United States in the case of United States v. Chouteau, 102 U. S. 611, 26 L. Ed. 246, where Mr. Justice Field, in speaking for that court, said: ,
“Admitting that the penalty may he recovered in a civil action, as well as by a criminal prosecution, it is still a punishment for the infraction of the law. The term ‘penalty’ involves the idea of punishment, and its character is not changed by the mode in which it is inflicted, whether by a civil action or a criminal prosecution. * * * To hold otherwise would be to sacrifice a great principle to the mere form of procedure, and to render settlements with the government delusive and useless.”
*95That, I think, effectively disposes of tbe proposition that the rule of construction in enforcing penalties is different in civil cases from what it is under criminal statutes. But, as already pointed out, the act in question is both criminal and penal. Moreover, no property is subject to confiscation unless it is used in violation of the provisions of the act, and any violation of the act constitutes a crime, and if repeated a felony. The result in any case is therefore highly penal, and where the possession is known and prosecution follows it must likewise be criminal, since the - prosecuting officers have no discretion, but must prosecute, and, if the evidence shows a violation of the act, the court must sentence.if conviction follows prosecution.
The case of Kolb v. Peterson, 50 Utah, 450, 168 Pac. 97, is referred to as a precedent upon the question of liberal construction. The Kolb Case has, and can have, no bearing upon the real question involved in the case at bar. It very often happens that a court not only is justified in construing, but, as a matter of common justice, should construe, an act so as to enforce its general spirit and purpose, although the language employed therein may be obscure and unsatisfactory respecting some of the provisions of the act. That is what happened in the Kolb Case. Ve are, however, not now dealing with such a ease. Here the question is not what is the general purpose of the act, but it is what are the penalties that are prescribed in case its provisions are violated in certain particulars. The general purpose of the act cannot be looked to for the purpose of determining what penalties shall be inflicted for a violation of its provisions. Nor is the intention of the Legislature in that regard of any consequence unless expressed in the act. It is utterly immaterial what penalties the Legislature had in mind so long as it failed to state them in the act itself. This is the logic, purport, and the spirit of all of the cases I have hereinbefore cited. The fallacy of my Associate lies in the assumption that penalties can be created by the courts by the application of the doctrine of “liberal construction.” If that doctrine be once applied to the enforcement of unexpressed penalties the preee-*96dent so established will, I am sure, be more honored m the breach than in the observance.”
Finally, it is urged that merely to apply the remedy of enjoining the use of automobiles, and thus prevent the illegal transportation of intoxicating liquors by them, would be “ ineffectual and abortive, ’ ’ etc. The question is not whether the Legislature has or has not provided for these penalties to prevent the transportation of intoxicating liquors, but the question is, what are the penalties it has provided? If this court supplies, by construction and intendment, what the Legislature omitted, it necessarily transcends its powers. To do that is far more mischievous in its consequences than it would be to permit automobiles to escape forfeiture. The Legislature can cure the latter evil if it be such at any time, while the evil lurking in imposing unexpressed penalties by construction or intendment will become a precedent which may easily result in disregarding one of the most fundamental principles of our jurisprudence.
I concur most heartily in the statement that the confiscation of automobiles, when used as a means for the unlawful transportation of intoxicating liquors, would go very far in preventing, if it did not entirely prevent, the illicit traffic in such liquors. What I insist upon, however, is that the Legislature, and not the courts, should authorize their confiscation. I also unhesitatingly agree with the proposition that courts should not so construe and apply statutes as to “devitalize” them. In this connection I desire to state, however, that courts cannot well “devitalize” what never had vitality. Moreover, if forsooth a court should err in construing and applying the penal provisions of a statute, and should erroneously refuse to enforce any penalty except such as are clearly expressed therein, although the penalty in a particular case could be implied, the mischief in making such an error would, nevertheless, be infinitely less than what would necessarily result from the establishment of a precedent by the court of last resort which would authorize the courts to apply omitted penalties merely because a statute was “enacted for the public good,” and unless assumed penalties are enforced *97the statute will lose some or much of its effectiveness. To err with regard to the first proposition constitutes a mere error of judgment, and violates no fundamental principle of jurisprudence; while to do the latter constitutes usurpation, and violates the underlying principles of common justice, as well as the principle upon which rests the doctrine that the state governments are divided into three independent, co-ordinate branches, neither of which may trench upon the trust and powers conferred upon any of the others. It is for the reason last stated that the courts of this country universally shrink from supplying defects in laws, and especially refuse to enlarge upon or to enforce penalties which are not clearly expressed in the statute. If, however, the court fails in the enforcement of certain statutory provisions because in its judgment they are indefinite and uncertain, the remedy is clear and within easy reach. The Legislature can supply the alleged defect, just as was done by the Legislature of Oklahoma after the Supreme Court of that state in the case here-inbefore referred to held that the Prohibition Act of that state did not authorize the confiscation of automobiles. What the Supreme Court of Oklahoma did in that case I submit this court ought to do in this. It is then up to the Legislature to say precisely to what extent property may be confiscated and forfeited for a violation of the act in question.
I have shown that in this case the court cannot err if it follow the act as written; that the act provides in explicit terms just what property may be confiscated or forfeited; that vehicles, which necessarily include automobiles, are expressly mentioned in the act, and when they are mentioned it is always in connection with something other than their use as a means of transportation, and entirely foreign to the subject of confiscation and forfeiture. Under every rule of construction, therefore, the ruling of the district court in declaring the automobile forfeited is manifestly erroneous.
Since writing the foregoing both the CHIEF JUSTICE and Mr. Justice THURMAN have handed me their opinions, in which they set forth their views for concurring with Mr. Justice WEBER. While I have the highest regard for the *98views of both of my Associates yet I respectfully submit that there is practically no reason assigned in either opinion which's is not expressly or inferentially covered by what is said by Mr. Justice WEBER, except, perhaps, that the CHIEF JUSTICE has added something in his concurring opinion in the statement that “sections 3354 and 3359 give the unqualified right to seize, and section -3357, as I interpret it and construe its meaning to be, clearly provides for the forfeiture.” I expressly copied all the essential parts of those sections for the purpose of showing that section 3354 expressly limits the right to seize the property used for purposes other than for transportation; that section 3357 again expressly limits the confiscation or forfeiture of property that is used for other purposes; and that, in view of the language of sectioh 3359, the term “other property” cannot be construed to mean automobiles, for the reasons: (1) Because the phrase “other property” clearly refers back to the enumerated articles theretofore mentioned in the act, and is thus given full force and effect; and (2) because in that section the term “vehicle” cannot be held to come within the phrase “other property,” because “vehicle” is expressly mentioned, and the power that the officer may exercise with respect thereto is expressly defined and limited. "Why provide that the officer “shall have authority to examine such vehicle” when he already had plenary authority to seize it? If the officer is empowered to seize the vehicle, and therefore an automobile, such power was conferred upon him, and it existed when the Legislature conferred the authority to • examine it, and specially provided what he shall do, as' I have pointed out in my opinion. It is therefore manifestly fallacious to say that in order to give the phrase “other property” any meaning we must allow confiscation and forfeiture of automobiles. The phrase “other property” is given full meaning and effect wholly independent of the right of confiscation, and therefore the rule of ejusdem generis should apply precisely as I have contended for.
In this connection I also feel constrained to remark that, in view that what I have said respecting the drastic nature of *99the penalties imposed in the act for violation of its provisions respecting the transportation of intoxicating liquors was merely said to point out that the Legislature had not overlooked that matter, and hence there was no necessity for the court to assume that the Legislature must have intended to impose some penalty for the violation of all of the provisions of the act, I fail to grasp either the necessity or the utility of Mr. Justice THURMAN’S remarks upon that subject. This is especially true if the fact is kept in mind that I, like all other citizens, am bound by the decision of the majority. What I may say, however, binds no one, and I am doing no more than exercising the right and discharging my duty to give reasons why in my judgment, by what is said in, as well as by what is omitted from, the act, the construction placed upon it by my Associates respecting the right to confiscate automobiles is not justified. Be that as it may, however, the important fact still remains that all that is, or can be, relied on by my Associates in declaring the right to confiscate automobiles and all property that may be used for transporting or carrying intoxicating liquors contrary to the provisions of the act, which includes all property from a railroad car to a woman’s handbag, is the term ‘ ‘’other property, ’ ’ as that term is used in section 19 (3359). In view of that fact I can only submit what I have said to the members of a fair and impartial profession, who, in view of their knowledge of the law, are capable of forming an intelligent and just conclusion respecting the soundness or unsoundness of my views. My ATiews as herein expressed are based on. my best judgment and enforced conviction, and those are my only guides. Notwithstanding the views of my Associates, therefore, I must still insist, and I submit in all candor, that if all that is said in the act, and if the subject-matter concerning which particular language, phrases, or expressions therein used, be kept in mind, then there is not only nothing in the act from which a court can legally declare the confiscation of automobiles, but there is ample reason why such confiscation should not be judicially declared.
While, therefore, my judgment and convictions prevent me *100from concurring with my Associates respecting the right of the confiscation of automobiles and all other property that may be used as a means of transportation 'of intoxicating liquors contrary to the provisions of the act, I most cheerfully join them in a hearty pax vobiscum.
I concur in the reversal of the judgment upon the other ground stated by Mr. Justice "WEBER.